Citation Nr: 1549934	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  11-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral sensorineural hearing loss. 

2. Entitlement to service connection for bilateral sensorineural hearing loss. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jasmine A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1992 decisional letter of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

As an initial matter, a discussion of the case's procedural history is necessary. The December 1992 decisional letter declined to reopen the Veteran's claim for service connection for hearing loss and tinnitus, finding that no new and material evidence had been received since the original denial of the Veteran's claim in January 1989. The Veteran filed a notice of disagreement (NOD) with that determination in December 1992 and requested a hearing. After the hearing was conducted in May 1993, the RO notified the Veteran in an August 1993 letter that no change was warranted in the prior denial of service connection for hearing loss and tinnitus. The letter also stated, "As this constitutes a continuation of an appealable decision, we refer you to the VA Form 4107 attached to the letter sent to you [in December 1992], for more information on your continued right to appeal." The RO did not issue a statement of the claim (SOC) in response to the Veteran's December 1992 NOD.  

In April 2009, the Veteran filed another request to reopen his claim for entitlement to service connection for bilateral sensorineural hearing loss. A June 2009 rating decision declined to reopen that claim. In July 2009, the Veteran filed an NOD with the June 2009 rating decision and also requested that his claim of entitlement to service connection for tinnitus be reopened. A November 2009 rating decision reopened the Veteran's tinnitus claim but denied the claim on the merits. 
As was noted above, however, the RO previously denied the reopening of the Veteran's claim of entitlement for service connection for hearing loss and tinnitus in December 1992 and the Veteran timely appealed that determination. As the RO did not issue an SOC until February 2011, to which the Veteran responded with a VA Form 9, substantive appeal, in April 2011, the Board finds that the Veteran's claim has remained pending since the December 1992 decisional letter. 

In the February 2011 SOC, the RO reopened the Veteran's hearing loss and tinnitus claims and denied the underlying service connection claims on the merits. Despite the determination reached by the RO with respect to the claims, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1. A January 1989 unappealed rating decision denied service connection for bilateral sensorineural hearing loss and tinnitus. 

2. The evidence received since the January 1989 rating decision denying service connection for bilateral sensorineural hearing loss and tinnitus is new and material in that it was not previously submitted to decisionmakers, bears directly and substantially upon the specific matter under consideration, is neither cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim. 

3. The evidence is not sufficient to show that the Veteran's bilateral sensorineural hearing loss had its onset in service, within one year of separation from service, or is otherwise related to his service. 

4. The evidence is sufficient to show that the Veteran's tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1. The January 1989 rating decision denying service connection for bilateral sensorineural hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2. New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for bilateral sensorineural hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

4. The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The initial adjudication of these matters preceded the enactment of the VCAA. In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that where notice was not mandated at the time of the initial agency of original jurisdiction (AOJ) decision, the AOJ did not err in failing to provide notice prior to the initial adjudication. Instead, the claimant had a right to timely content-complying notice and proper subsequent VA process. 

August 1988 and May 2009 letters explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. The Veteran signed and submitted the VCAA response letter in May 2009.
 
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007), the May 2009 letter also informed the Veteran of disability rating and effective date criteria. A February 2011 statement of the case reopened and readjudicated the Veteran's claims. Consequently, the Veteran is not prejudiced by any technical notice deficiency, including in timing, which may have occurred earlier in the process. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 566 U.S. 396 (2009). Neither the Veteran nor his representative contend that he was prejudiced by any notice deficiency.

As to VA's duty to assist, the Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file. His statements in support of the claim are also of record. After a careful review of such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding. 

Also, the Veteran was afforded VA medical examinations in September 1988, November 2009, and December 2010. The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). Notably, neither the Veteran nor his representative has asserted that the Veteran's VA examinations were inadequate. 

The Veteran was also provided an opportunity to set forth his contentions during a May 1993 hearing before a hearing officer. The transcript was included in the record. The Veteran submitted additional evidence, which consisted of a June 2009 letter from audiologist C.M.J. of Florida Hospital Hearing Centers relevant to his bilateral sensorineural hearing and tinnitus claims. The RO considered this evidence in its decision. 

Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's service connection claim for bilateral sensorineural hearing loss and tinnitus was initially denied by a January 1989 rating decision based on a finding that the evidence submitted was not sufficient to establish that either disability was incurred or aggravated in service. The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

In November 1992, the Veteran filed a request to reopen his claim. The RO issued a decisional letter in December 1992 denying the request to reopen. The Veteran filed an NOD in December 1992 and requested a hearing. In May 1993, the Veteran had a hearing before a hearing officer. In August 1993, the RO issued an additional letter to the Veteran denying his claim. The RO did not issue an SOC in response to the December 1992 NOD.

In April 2009 the Veteran issued another request to reopen his claim for bilateral sensorineural hearing loss. A June 2009 rating decision declined to reopen the claim because the evidence submitted was not new and material. In July 2009, the Veteran filed an NOD with the June 2009 rating decision and requested that his claim of entitlement to service connection for tinnitus be reopened. The November 2009 rating decision reopened the Veteran's tinnitus claim but denied the claim on the merits. A February 2011 SOC reopened the Veteran's hearing loss and tinnitus claims and denied both claims on the merits.    

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108. The Board notes that 38 C.F.R. § 3.156(a), which defines new and material evidence, was amended in August 2001. That amendment applied to claims filed on or after August 29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001). The request to reopen the instant appeal was received before August 29, 2001; consequently, the old version of 38 C.F.R. § 3.159(a) governs this case.   

Under the old version of section 3.156(a), new and material evidence means evidence not previously submitted that bears directly and substantially upon the matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decided the merits of the claim. 38 C.F.R.
§ 3.156(a) (2001). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, evidence received since January 1989, the date of the most recent final rating decision, include a June 2009 letter from C.M.J., an audiologist of Florida Hospital Hearing Centers. In the June 2009 letter, C.M.J. indicated that, "The sensorineural component of [the Veteran's] documented hearing loss and the bilateral tinnitus that [the Veteran] experiences is as likely as not due to his exposures to loud noises while on duty in the United States military." This evidence is new in that it had not been previously submitted. It is also bears directly and substantially upon the matter under consideration insofar as it contains an opinion that supports the Veteran's contention that his bilateral sensorineural hearing loss and tinnitus had their onset in service. The Board finds that the new evidence is also material in that it is so significant that it must be considered in order to fairly decide the merits of the claim. Thus, the Board finds that the additional evidence is both new and material, and the claims for entitlement to service connection for a bilateral sensorineural hearing loss and tinnitus are reopened.  

The Board now turns to the merits of the Veteran's claims. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

A. Hearing Loss 

Bilateral sensorineural hearing loss is a chronic disease within the meaning of 38 C.F.R. §3.309. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service. Specifically, he alleges that he incurred hearing loss in his duties as a fire control technician. The Board notes that noise exposure is consistent with the duties and circumstances described in the Veteran's personnel records. As such, the Board concedes the occurrence of the in-service acoustic trauma. 

In addition, medical evidence of record reflects that the Veteran currently has a diagnosis of bilateral hearing loss for VA compensation purposes. See 38 C.F.R. § 3.385.  

The September 1988 VA medical examination report revealed speech recognition of 100 percent in the right ear and 92 percent in the left ear. The audiological evaluation puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
25
0
15
10
LEFT
N/A
10
15
25
40

The November 2009 VA medical examination report revealed speech recognition of 90 percent in the right ear and 90 percent in the left ear. The audiological evaluation puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
20
30
50
LEFT
25
15
25
50
65

The December 2010 VA medical examination report revealed speech recognition of 96 percent in the right ear and 92 percent in the left ear. The audiological evaluation puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
25
30
50
LEFT
20
20
20
50
65

As the foregoing evidence shows that the Veteran's hearing loss levels met the requirements of 38 C.F.R. § 3.385 each time he was afforded a VA examination, he fulfills the current disability element for service connection. What remains to be shown to establish service connection for bilateral hearing loss is that the Veteran's disability is related to service, to include as due to his exposure to noise trauma therein.  

On several occasions, including a November 1992 written statement and his testimony during the May 1993 hearing before a hearing officer, the Veteran contends that his hearing loss stems from an incident that occurred during an operation at a gunnery range off the Coast of Puerto Rico in 1974. He testified that while aboard a guided missile destroyer, he was exposed to loud gun shots, which caused hearing loss and pain in both ears and bleeding in the left ear. The Veteran testified that he wore hearing protection but removed protection from the left ear for communication purposes. He testified that since his return from service, his family has often complained about his inability to hear properly. A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b). A Veteran is also competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran himself believes that his current bilateral sensorineural hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field. The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence; as such question requires medical expertise to determine. Id.   

Significantly, the Veteran's service treatment records are silent for any complaints, findings, diagnoses, or treatment for bilateral hearing loss. In his June 1975 report of medical history, the Veteran denied having or ever having had any hearing loss or ear trouble. In a June 1975 separation examination, a clinical evaluation of the Veteran's ears was normal; spoken and whispered voice testing were 15/15. The audiological evaluation puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
15
5
5
LEFT
15
5
5
5
5

The Veteran's VA medical treatment records indicate that he did not seek any treatment for a hearing disability until 1988, approximately 13 years after he separated from service. While this fact is not dispositive, it tends to support a finding that the Veteran's hearing loss did not manifest within one year of service. Notably, VA medical records reveal that the Veteran complained of other ear ailments including infections and pain as early as 1984 but he did not complain of hearing loss. For the foregoing reasons, the Board finds that the Veteran's statements as to continuity of symptomatology for hearing loss are not credible.  
 
Furthermore, in both the November 2009 and December 2010 examinations, VA medical examiners opined that the Veteran's hearing loss is not related to service. The Board finds the VA examiners' opinions highly probative to the questions at hand. Both examiners were audiologists and possess the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiners provided adequate rationales in determining that the Veteran's hearing loss was less likely as not caused by acoustic trauma he had in service. Their opinions were based on examinations and interviews of the Veteran. The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence. Both examiners specifically noted that the Veteran's hearing upon exiting service was normal. It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

The Board notes that the only contrary opinions of record come from the Veteran's statements and a private opinion from audiologist C.M.J. As previously discussed, the Veteran submitted a June 2009 letter from audiologist C.M.J. opining that his hearing loss was as likely as not due to his military noise exposure. In her letter, C.M.J. reports that she reviewed the Veteran's DD-214 and indicates that her nexus opinion relies heavily on the Veteran's statements. Therefore, the Board finds C.M.J.'s opinion to be based on an incomplete, inaccurate history and is without probative value.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic hearing loss disability in service, and there is no competent and credible evidence indicating he had hearing loss manifested to a compensable degree within a year following discharge from service. Likewise, the weight of the competent and probative evidence does not show the Veteran experienced bilateral sensorineural hearing loss continuously after his separation from service, or that his current bilateral sensorineural hearing loss is related to his period of service, to include his exposure to noise therein. Accordingly, service connection for bilateral sensorineural hearing loss is not warranted on any basis. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Accordingly, service connection for bilateral sensorineural hearing loss must be denied.

B. Tinnitus 

Initially, the Board finds that the Veteran's VA medical treatment records and the reports from his December 2010 and November 2009 VA medical examinations indicate that he has a current diagnosis of tinnitus.  
 
The Veteran asserts that his tinnitus was incurred in service. During the May 1993 hearing before a hearing officer, the Veteran testified that while aboard a guided missile destroyer, he was exposed to loud gun shots which caused ringing in both ears and bleeding in the left hear. The Veteran testified that he removed hearing protection from the left ear for communication purposes. The Veteran indicated that he communicated his symptoms to medical providers and his superiors while in service and that his complaints were dismissed; he was continually told that the ringing in his ears would eventually stop. The Veteran has also indicated that the ringing in his ears has resolved at certain periods and then resumed. 

In an April 2009 written statement, the Veteran's detailed description of the incident was consistent with his account from the May 1993 hearing. He also stated that he would sometimes stick objects in his ears in an effort to relieve the ringing and pain. The Veteran's VA medical treatment records from 1984 to 1988 show a history of ear infections and ear pain. The treatment records also indicate that the Veteran sought treatment in June 1984 after getting a cotton swab stuck in his ear.    

As stated above, the Veteran's military discharge documents show that he served as a Fire Control Technician while in service. Therefore, exposure to acoustic trauma is conceded as the Board must give consideration to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record. 38 U.S.C.A. § 1154(a); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).    

While the Veteran's service treatment records (STRs) are silent for any complaint or treatment for tinnitus, the Veteran has continually stated that he complained of ringing in his ears after the described incident in service. The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report on the onset and continuity of his symptomatology. Kahana, 24 Vet. App. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson, 581 F.3d at 1316. The Board finds the Veteran's assertion that his tinnitus symptoms began in service credible, as well as his statements that he has experienced tinnitus continuously since service. 

In light of the foregoing, the Board finds that the requirements of 38 C.F.R. 
§ 3.303 have been met and service connection for tinnitus is warranted.


ORDER

The appeal to reopen a claim of entitlement to service connection for bilateral sensorineural hearing loss is granted. 

Service connection for bilateral sensorineural hearing loss is denied. 

The appeal to reopen a claim of entitlement to service connection for tinnitus is granted. 

Service connection for tinnitus is granted. 



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


